OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 28, 1978, and maintains an office in Rochester. The *180Grievance Committee filed a petition containing four charges of misconduct. Respondent’s answer denied material allegations of the petition and a Referee was appointed to conduct a trial on the issues of fact raised by the pleadings. The Referee filed a report that petitioner moves to confirm.
The Referee found that respondent commingled and converted client funds, failed to maintain appropriate bookkeeping records reflecting the financial transactions involved and neglected legal matters entrusted to him.
We confirm the Referee’s report and conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]) — engaging in conduct involving dishonesty, fraud, deceit and misrepresentation;
DR 1-102 (A) (former [6]) — engaging in conduct that adversely reflects on his fitness to practice law;
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3]) — neglecting legal matters entrusted to him; and
DR 9-102 (A), (B), (C) and (E) (22 NYCRR 1200.46 [a], [b], [c], [e]) — failing to maintain and preserve client funds, commingling and converting client funds, failing to maintain records relating to client funds and issuing trust account checks payable to cash.
In mitigation, the Referee found that respondent did not act with intent to deprive his clients of their funds permanently and has corrected his accounting practices. However, the misconduct is serious. Accordingly, we conclude that respondent should be suspended for one year and until further order of the Court (see, Matter of Capobianco, 219 AD2d 179).
Denman, P. J., Green, Lawton, Fallon and Callahan, JJ., concur.
Order of suspension entered.